                                                                 USDC SDNY
                                                                                          �     c..A.:: &Jv.vt-­
                                                                 DOCUMENT                V
                                                                 ELECTRONICALLY FILED      c---1 · s>< �
                                                                 DOC #:
UNITED STATES DISTRICT COURT
                                                                 DATE FILED: 6/21/2019        t/20/11
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X

SECURITIES AND EXCI-IANC;E
COMMISSION,
                                                                                 1:17-cv-139-GHW


                                                    Plaintiff,

                                -against-




DONALD _J. FOWLER,



                                                    Defendant.

----------------------------------------- ----------- ----------------- X


                                                    VERDICT SHEET

Please indicate each of your verdicts with a check mark (✓).


     l. Did the Defendant with scienter employ any device, scheme, or artifice to defraud, or engage
        in any act, practice, or course of business which operated or would operate as a fraud or
        deceit upon any person, in violation of Section 10(b) of the Securities lC.:xchange Act (the
        "Exchange Act"), Exchange Act Rules 10b-S(a) or 10b-S(c), or Section 17(a)(1) of the
        Securities Act?
                          /
                Yes     �--                                    No

    2. Did the Defendant: with scienter make any untrue statement of a material fact, or an y
       omission of a material fact, in violation of Section 10(b) of the Exchange Act and
         Exchange Act            10b-S(b)?
                               �/
                    Yes                                                     No

    3. Did the Defendant: negligently obtain money or property by means of any untrue statement
       of a material fact, or by any omission of a material fact, in violation of Section 17(a)(2) of
       the Securities Act? /
              Yes      __j/__                                   No
4,    Did the Defendant negligently engage in any transaction, practice, or course of business
     which operated or would operate as a fraud or deceit: upon the purchaser of a security, in
     violation of Section }7(a)(3) of the Securities Act:?
             Y�      _V�_                                   No

5, Did the Defendant with scicnt:cr recommend an investment strategy with no reasonable
   basis to believe the strategy was suitable for any customer, in violation of Section 10(6) of
   the Exchange Act? /
           Yes     _V�_                                    No

     If Yes: Do not answer question 6, If No: Answer question 6.

6, Did the Defendant with scienter recommend an investment strategy to any of the following
   custon1ers with no reasonable basis to believe the strategy was suitable for that cu st:on1cr, in
   violation of Section 10(6) of the Exchange Act:?

     Answer "Yes" or ' 1 No" as to each cust:otncr.

             Kenneth), Bayer:                         Yes                    No

             Lane Clizbe:                             Yes                    No

            Louis A Dellorfano:                       Yes                    No

            G. Allen Deuschle:                        Yes                    No

            Steve B, Dimercurio:                      Yes                    No

            Jeffrey Funk:                             Yes                    No

            Bob Krueger:                              Yes                    No

            Clay B, Miller:                           Yes                   No

            Bobby Pilkington:                         Yes                   No

            Al Riedstra:                              Yes                   No

            Peter Skrna:                              Yes                   No

            Robert Weathers:                          Yes                   No

            Gary J Wendorff:                          Yes                   No

            Donald Womcldorph:                        Yes                   No


                                                                                                   2
7. Did the Defendant with scicnt:cr make any unauthorized trade in the account of any of the
   following customers, in violation of Section 10(b) of the Exchange Act?

   Answer "Y cs" or "No" as to each custon1er.

           Kenneth .J. Bayer:                    Yes    ✓              No

          Lane Clizbe:                           Yes    ✓              No

          Louis A. Dcllorfano:                   Yes    ✓              No

          G. Allen Deuschle:                     Yes    ✓              No

                                                        ✓
                                                        7
          Steve B. Dimcrcurio:                   Yes                   No

          Jeffrey Funk:                          Yes                   No

          Bob Krneger:                           Yes    ✓-             No

          Clay B. Miller:                        Yes                   No        ·✓
          Al Riedstra:                           Yes     ✓             No

          Peter Skrna:                           Yes     ✓             No

          Robert: Weathers:                      Yes     ✓             No

          Gary J. W cndorff:                             /
                                                        7
                                                 Yes                   No

          Donald Womcldorph:                     Yes                   No




  Name of Foreperson




                                                                                               3
